         Case 7:19-cv-00210-HL Document 13 Filed 04/21/20 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF GEORGIA
                             VALDOSTA DIVISION


JANIE DOE, a minor, by and through her
Legal Guardians, JOHN and JANE DOE,

      Plaintiffs,

v.                                             Civil Action No. 7:19-CV-210 (HL)

COLQUITT COUNTY SCHOOLS, JAMES
D. HOWELL, In His Capacity as
Superintendent of         Colquitt   County
Schools, JIM HORNE, In His Capacity as
Principal of Willie J. William’s Junior High
School, ANDY HARDIN, In His Capacity as
Assistant Principal of Willie J. William’s
Junior High School, WILL SOUTHWELL,
In His Capacity as Assistant Principal of
Willie J. William’s Junior High School,
and AVIS SMITH, In Her Capacity as
Guidance Counselor of Willie J. William’s
Junior High School,

      Defendants.


                                   ORDER

      Before the Court is Defendants Colquitt County Schools, 1 James D.

Howell, Jim Horne, Andy Hardin, Will Southwell, and Avis Smith’s Motion for

More Definite Statement. (Doc. 10). Plaintiffs filed a response to Defendants’

motion on March 9, 2020, seven days after the expiration of the March 2, 2020

1
 Defendants note that Colquitt County Schools is not a party capable of being
sued. (Doc. 10, fn.1). The proper entity is the Colquitt County School District.
Plaintiffs should take this information into consideration and determine whether
an amendment is necessary.
         Case 7:19-cv-00210-HL Document 13 Filed 04/21/20 Page 2 of 9



filing deadline. See M.D. Ga. L. R. 7.2 (requiring any response in opposition to a

motion be filed within 21 days of service of the motion). While Federal Rule of

Civil Procedure 6(b) permits the Court to extend a deadline after it has expired

upon a showing of good cause, Plaintiffs here neither requested an extension nor

explained their late filing. Defendants accordingly move to strike Plaintiffs’

response. (Doc. 12, p. 1-2). Because Plaintiffs neglected to comply with Rule

6(b) and Local Rule 7.2, the Court GRANTS Defendants’ motion to strike.2

      Upon consideration of Plaintiffs’ Complaint, the Court GRANTS in part

and DENIES in part Defendants’ Motion for More Definite Statement. (Doc. 10).

I.    BACKGROUND

      Plaintiffs John and Jane Doe are the parents of Janie Doe. (Doc. 1, ¶ 6).

During the 2018-2019 school year, Plaintiff Janie Doe was a Seventh Grade

student at Willie J. William’s Junior High School in Moultrie, Colquitt County,

Georgia. (Id. at ¶¶ 1, 18). Plaintiffs allege that a minor, male student in Janie

Doe’s class repeatedly sexually harassed and sexually assaulted her. (Id. at ¶¶

20-21, 25-26). Janie Doe reported the harassing conduct to her teacher on

numerous occasions, and those reports were passed along to the Guidance

Counselor and the Assistant Vice Principals. (Id. at ¶¶ 22, 25, 26, 29, 32-34, 38).



2
  The Court did review Plaintiffs’ response. (Doc. 11). Plaintiffs presented no
argument in their response that would otherwise alter the Court’s disposition of
the pending motion. The Court cautions Plaintiffs’ counsel to review the local
rules to avoid future timeliness issues.
                                         2
           Case 7:19-cv-00210-HL Document 13 Filed 04/21/20 Page 3 of 9



While the male student admitted to the conduct alleged, school officials took no

action against him, and Janie Doe was forced to remain in the same class as her

attacker. (Id. at ¶¶ 23, 26-27, 29-30, 32).

         Plaintiffs filed this lawsuit against Colquitt County Schools, alleging that the

school system denied Janie Doe’s right to equal protection under the Fourteenth

Amendment and under Title IX of the Education Amendments of 1972 (“Title IX”),

20 U.S.C. § 1681, et. seq., pursuant to 42 U.S.C. § 1983 by (1) failing to

designate a Title IX Coordinator for Willie J. William’s Junior High School (Count

I); (2) failing to establish policies and procedures to address allegations of sexual

harassment and discrimination (Count II); (3) failing to implement a grievance

policy to receive, investigate, and respond to reports of sexual harassment and

discrimination (Count III); (4) failing to provide training to staff, students, and

parents regarding the requirements and protections afforded by Title IX (Count

IV); (5) failing to publish a notice of nondiscrimination (Count IV); 3 (6) failing to

publish the contact information for the Title IX Coordinator and the Office for Civil

Rights (Count V). Plaintiffs additionally allege that Defendants James D. Howell,

the Superintendent of Colquitt County Schools; Jim Horne, the Principal at Willie

J. William’s Junior High School; Andy Harden, an Assistant Principal at Willie J.

William’s Junior High School; Will Southwell, an Assistant Principal at Willie J.



3
    Plaintiffs mistakenly numbered two counts “Count IV.”

                                            3
           Case 7:19-cv-00210-HL Document 13 Filed 04/21/20 Page 4 of 9



William’s Junior High School; and Avis Smith, the school’s Guidance Counselor,

despite having actual knowledge of the sexual harassment, assault, and

discrimination suffered by Janie Doe, failed to notify her parents, John and Jane

Doe (Count VI) and failed to take meaningful corrective action to remediate the

harassing and hostile educational environment experienced by Janie Doe (Count

VI). 4 As a result of Defendants’ failures, Plaintiffs allege that Janie Doe suffered,

and continues to suffer emotional distress, psychological trauma, and

mortification. (Id. at ¶¶ 49, 55, 63, 70, 79, 84, 91, 99).

II.   DISCUSSION

      Defendants move the Court to require Plaintiffs to recast their Complaint.

Defendants argue that Plaintiffs’ Complaint as presented is an impermissible

“shotgun complaint” that does not adequately place Defendants on notice of

Plaintiffs’ claims. Defendants also move the Court to dismiss any official capacity

claims raised against the individually named Defendants.

      A.      Motion for More Definite Statement

      A complaint need only contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). While the

pleading standard established by Rule 8(a) does not require “detailed factual

allegations,” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 550 (2007), it does



4
 Plaintiff mistakenly labeled two counts “Count VI” as well. There are eight
counts total.
                                      4
           Case 7:19-cv-00210-HL Document 13 Filed 04/21/20 Page 5 of 9



demand       “more   than   an   unadorned,     the-defendant-unlawfully-harmed-me

accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citations omitted).

Where a complaint is “so vague or ambiguous that a party cannot reasonably

prepare a response,” the responding party should move for a more definite

statement. Fed. R. Civ. P. 12(e); Anderson v. Dist. Bd. of Tr., 77 F.3d 364, 366

(11th Cir. 2013) (“[A] defendant faced with a [shotgun pleading] is not expected

to frame a responsive pleading. Rather, the defendant is expected to move the

court, pursuant to Rule 12(e), to require the plaintiff to file a more definite

statement.”). “The motion must be made before filing a responsive pleading and

must point out the defects complained of and the details desired.” Fed. R. Civ. P.

12(e).

         A complaint that violates Rule 8(a)(2) “is often disparagingly referred to as

[a] ‘shotgun pleading.’” Weiland v. Palm Beach Cty. Sheriff’s Office, 792 F.3d

1313, 1320 (11th Cir. 2015). The Eleventh Circuit has defined four types of

shotgun pleadings: (1) “a complaint containing multiple counts where each count

adopts the allegations of all preceding counts, causing each successive count to

carry all that came before and the last count to be a combination of the entire

complaint”; (2) a complaint “replete with conclusory, vague, and immaterial facts

not obviously connected to any particular cause of action”; (3) a complaint “that

commits the sin of not separating into a different count each cause of action or

claim for relief”; (4) a complaint “asserting multiple claims against multiple

                                           5
         Case 7:19-cv-00210-HL Document 13 Filed 04/21/20 Page 6 of 9



defendants without specifying which of the defendants are responsible for which

acts or omissions, or which of the defendants the claim is brought against.” Id. at

1321-23. “The unifying characteristic of all types of shotgun pleadings is that they

fail to one degree or another . . . to give the defendants adequate notice of the

claims against them and the grounds upon which each claim rests.” Id.

      Defendants argue that Plaintiffs’ Complaint falls within the first category of

offending complaints described by the Eleventh Circuit, with each count adopting

all the allegations of the preceding counts. 5 Subheadings “Parties” and

“Statement of Facts” and each of the eight Counts begin with a paragraph

stating: “Plaintiffs re-allege and incorporate the allegations contained in all prior

paragraphs of this Complaint as if fully alleged herein.” (Doc. 1, ¶¶ 5, 17, 44, 50,

56, 64, 71, 80, 85, 92). Defendants claim that “[i]f the Complaint is left in this

manner, it will be extremely difficult, if not impossible, for Defendants to respond

to each count.” (Doc. 10-1, p. 5).

      The Court is not persuaded that Plaintiffs’ Complaint is a shotgun pleading.

The Complaint itself is only 15 pages long and is otherwise well-organized and

succinct. Plaintiffs set forth 27 straightforward statements of fact, clearly outlining



5
 The final two Counts of Plaintiffs’ Complaint also arguably fit within the fourth
category of shotgun pleadings, referring to Defendants collectively without
specifying which Defendant is responsible for the conduct alleged. However,
because the Court finds that the claims against the individual Defendants are
subject to dismissal on other grounds, the Court does not analyze this purported
pleading infraction.
                                        6
           Case 7:19-cv-00210-HL Document 13 Filed 04/21/20 Page 7 of 9



the events preceding the lawsuit. The Statement of Facts is followed by eight

clearly defined counts, each specifying a separate cause of action and the

elements of the alleged offence. While not a precise pleading practice, 6 Plaintiffs

“use of incorporation by reference . . . does not make it more difficult, let alone

‘virtually impossible,’ for defendants to connect the allegations of fact with the

legal claims they are intended to support.” Sabet v. Apple, Inc., No. 1:13-cv-

2005-AT-WEJ, 2013 WL 12371828, at *2 n.1 (N.D. Ga. Sept. 4, 2013) (citing

Anderson, 77 F.3d 366) (Shotgun pleadings make it “virtually impossible to know

which allegations of fact are intended to support which claim(s) for relief.”)). In

short, Plaintiffs’ Complaint is not so “vague or ambiguous” that Defendants

“cannot reasonably prepare a response.” Fed. R. Civ. P. 12(e). Accordingly,

Defendants’ Motion for More Definite Statement is DENIED.

      B.      Motion to Dismiss Official Capacity Claims

      Defendants assert that it is unclear whether Plaintiffs seek to sue them in

their individual or official capacities. Rather than specifying whether each

Defendant is sued in his or her individual or official capacity, Plaintiffs name each

Defendant in the capacity of his or her professional position: James D. Howell, in

his capacity as Superintendent of Colquitt County Schools; Jim Horne, in his

capacity as Principal of Willie J. William’s Junior High School; Andy Hardin, in his



6
   Perhaps the better pleading practice would be to re-allege the factual
allegations rather than incorporating all preceding counts.
                                          7
           Case 7:19-cv-00210-HL Document 13 Filed 04/21/20 Page 8 of 9



capacity as Assistant Principal of Willie J. William’s Junior High School; Will

Southwell, in his capacity as Assistant Principal of Willie J. William’s Junior High

School; and Avis Smith, in her capacity as Guidance Counselor of Willie J.

William’s Junior High School. Terminology aside, it is readily apparent that in

naming the individual Defendants in this fashion, Plaintiffs intend to allege claims

against them in their official capacities only. 7

         It is well-established in this circuit that “[w]hen an officer is sued under

Section 1983 in his or her official capacity, the suit is simply another way of

pleading an action against an entity of which an officer is an agent.” Busby v. City

of Orlando, 931 F.2d 764, 776 (11th Cir. 1991) (internal quotation marks and

footnote omitted). Suits against an entity and its agents are “functionally

equivalent”; thus, “there no longer exists a need to bring official-capacity actions

against local government officials, because local government units can be sued

directly.” Id. To allow a lawsuit to proceed against both the governmental entity

and the individuals in their official capacity would be “redundant and possibly

confusing to the jury.” Id.

         Here,   Plaintiffs   name   Defendants     in   their   official   capacities   as

Superintendent, Principal, Vice Principal, and Guidance Counselor. As explained

in Busby, Plaintiffs’ official capacity claims against these Defendants are



7
    Plaintiffs acknowledged as much in their untimely response. (Doc. 11, p. 2).

                                            8
         Case 7:19-cv-00210-HL Document 13 Filed 04/21/20 Page 9 of 9



indistinguishable from those claims asserted against the School District.

Accordingly, the Court DISMISSES Plaintiffs’ § 1983 official capacity claims

against Defendants Howell, Horne, Harden, Southwell, and Smith. See Gibson v.

Hickman, 2 F. Supp. 2d 1481, 1483 (M.D. Ga. Apr. 27, 1998) (dismissing § 1983

official capacity claims against school superintendent and principal because

indistinguishable from § 1983 claims against the school district); Godby v.

Montgomery Cty. Bd. of Educ., 996 F. Supp. 1390, 1403 (M.D. Ala. Mar. 9, 1998)

(dismissing official capacity claims against school superintendent, principal, and

teacher as redundant).

III.   CONCLUSION

       For the foregoing reasons, Defendants’ Motion for More Definite Statement

is GRANTED in part and DENIED in part. Plaintiffs’ official capacity claims

against Defendants Howell, Horne, Harden, Southwell, and Smith are

DISMISSED.

       SO ORDERED this 21st day of April, 2020.


                                     s/ Hugh Lawson________________
                                     HUGH LAWSON, SENIOR JUDGE




                                        9
